Citation Nr: 0729957	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the veteran's service-connected hearing loss disability 
of the left ear. 

2.  Entitlement to service connection for a hearing loss 
disability of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) pursuant to the rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran submitted a claim for service connection for 
tinnitus in March 2003.  No rating decision for that claim is 
in the claims file.  This matter is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
speech recognition of 90 percent in the right ear and 78 
percent in the left ear and an average pure tone threshold 
loss of 44 decibels in each ear.  

2.  The veteran has a current hearing disability in the right 
ear, as well as in his left ear.  

3.  During service, when the veteran was exposed to loud 
noise from big guns, he did not wear ear protection. 

4.  After service, when the veteran was exposed to loud noise 
on the job for more than seven years, he wore ear protection.  

5.  When the veteran has been exposed to loud noise 
recreationally from motorcycles, chainsaws, and gunfire, he 
has not worn ear protection.  

6.  The veteran's hearing impairment of the right ear was not 
incurred, nor can it be presumed to have been incurred, 
during service.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the veteran's service-connected hearing loss disability 
of the left ear have not been met.   38 U.S.C.A. §§ 1155, 
5107  (West 2002); 38 C.F.R. §§ 4.3, 4.85, 4.86 and 
Diagnostic Code 6100 (2007).  

2.  The criteria for service connection for a hearing loss 
disability of the right ear have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left ear:  compensable initial evaluation

The veteran appeals the rating decision that granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable (0 percent) disability rating from October 15, 
2002.  Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As the record 
reflects that a compensable rating is not warranted for the 
entire period of the claim, staged ratings are not warranted.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. 
§ 4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in August 2006 with 
the following results:  


      
March
2006

Right
Left
Controlled speech 
discrimination
90
78

Puretone test     1000 
Hz

25

25
                          
2000 Hz
35
25
                          
3000 Hz
55
55
                          
4000 Hz
60
70

Average score

44

44











Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's service-connected left ear, the score for his 
speech discrimination test (78%) and the average score for 
his audiometric test (44) intersect to yield the hearing 
acuity "numeric designation" of Roman numeral III.  Since 
his right ear is not service-connected, the regulations 
provide that a hearing acuity numeric designation of Roman 
numeral I should be assigned for purposes of determining the 
percentage evaluation.  38 C.F.R. § 4.85(f).  Those Roman 
numerals are then applied to Table VII in 38 C.F.R. § 4.85, 
which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
III for the poorer ear, and Roman numeral I for the better 
ear, the result is a 0 percent, or noncompensable, disability 
rating.  

The regulations provide that with certain exceptional 
patterns of hearing impairment, the hearing test data should 
be applied to different tables.  An alternative calculation 
is used either: (1) when the puretone threshold at each of 
four frequencies (1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz) is 55 
decibels or more (38 C.F.R. § 4.86(a)); or (2) when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz (38 C.F.R. § 4.86(b)).  
Since the veteran's patterns of hearing impairment do not 
meet those criteria, the alternative methods of calculating 
the evaluation for hearing loss are not applicable.  

Since the application of his data from the hearing tests to 
the rating tables results in a noncompensable rating, no 
increased rating is warranted.  Nor does the reasonable doubt 
doctrine lead to a different result.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (when a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant).  But 
reasonable doubt does not exist concerning the objective data 
of the hearing tests.  When that data is applied against the 
tables in the regulations, the resulting disability rating is 
incontrovertible.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  No increased disability rating is warranted.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected hearing loss of the 
left ear.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Extra-schedular evaluations are appropriate only when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There is no evidence in the record that the 
veteran has had marked interference with work because of his 
hearing loss disability.  There is no evidence of any 
hospitalizations due to that disability.  The only evidence 
about the impact of his hearing loss on his everyday life is 
the veteran's statement in his substantive appeal that he has 
difficulty hearing the radio, television, etc, and that he 
can't hear or communicate properly.  That statement does not 
establish an exceptional or unusual disability picture for a 
person with a hearing loss disability.  
The veteran's representative argues that a remand is 
necessary to develop the record on this issue of an extra-
schedular rating because the C&P examiner conducted an 
inadequate examination, having failed to ask the veteran 
about the effects of the hearing loss on his ordinary 
conditions of life, including employment.  In Martinak v. 
Nicholson, No. 05-1195, 2007 WL 2389778 (Ct. Vet. App. Aug. 
23, 2007), the Court noted that VA had revised the hearing 
examination worksheets to include the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007).  The Court also noted, however, that even if the 
audiologist's description of the functional effects of his 
hearing disability was somehow defective, the appellant bears 
the burden of demonstrating on appeal any prejudice caused by 
a deficiency in an examination.

In this case, the August 2006 examination was conducted 
before the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life without having to do that 
through a medical professional.  Falzone v. Brown, 8 Vet. 
App. 398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  He was given notice that in assigning disability 
evaluations, information about how his condition affects his 
ability to work should be submitted.  Yet, the only comment 
the veteran made about his hearing loss was that he has 
difficulty in hearing the radio and television and that he 
cannot hear or communicate properly.  The veteran has 
provided evidence on how his hearing loss affects his daily 
functioning.  The appellant has not identified any evidence 
in the record indicating that a referral for an 
extraschedular rating is warranted.  The Board concludes that 
extra-schedular rating is not warranted on this record, and 
that the absence of a comment in the examination report on 
the effects of the veteran's hearing loss on occupational 
functioning and daily activities is not prejudicial to the 
veteran in this instance, as the veteran has provided 
information concerning the effects of his hearing loss.  

Right ear:  service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.  Since the veteran's audiometric scores in 
his right ear for 3000 HZ and 4000 HZ are greater than 40 
decibels, the veteran has a current hearing loss disability 
in his right ear.  Thus, the first requirement for service 
connection has been met.  

But the remaining two requirements are not met on this 
record.  The veteran was treated for other complaints during 
service, but there is no evidence that the veteran was 
treated for hearing problems during service.  Unlike the data 
for the veteran's left ear, his audiology examination at the 
end of his active service reflects normal hearing in the 
right ear.  Thus, the inservice evidence does not establish 
that he incurred a hearing loss disability during service.  

Service connection for hearing loss can also be established 
by using the presumption provisions of 38 C.F.R. § 3.309.  
That regulation, which incorporates the timing provisions of 
38 C.F.R. § 3.307, applies to veterans serving during a 
period of war, such as this veteran.  Those regulations 
provide that even if it is not otherwise established that a 
hearing loss was incurred in service, if it is manifested to 
a compensable degree of 10 percent or more within one year 
following service, inservice incurrence is presumed.  Here, 
the veteran was discharged from service in January 1972 and 
the record contains no evidence about the impairment of 
hearing in his right ear within one year following discharge.  
Thus, the requirements for presumption of inservice 
incurrence are not met on this record.  

But the veteran is not limited to inservice evidence or the 
presumption provisions to establish that his hearing loss 
disability was incurred during service.  Generally, if a 
disability is initially diagnosed after discharge, inservice 
incurrence of a disease can be established when all of the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  With respect to hearing loss in particular, a 
medical professional can examine the pattern of hearing loss 
during service (even if within normal limits at discharge), 
the specific acoustical factors to which the veteran has been 
exposed, and the current pattern of hearing loss to make a 
determination that the hearing loss was incurred during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (if 
hearing loss doesn't meet disability standards at discharge 
or during presumptive period, service connection may be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service);  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between a veteran's inservice injury and his current 
disability, it would follow that the veteran incurred an 
injury in service).  

Although the veteran's hearing in the right ear was within 
normal limits at discharge, the service medical records from 
his induction and separation examinations show that his 
hearing in that ear declined during service.  And the 
veteran's hearing in his right ear has declined further since 
his separation from service more than thirty years ago.  At 
the August 2006 compensation and pension (C&P) exam, the 
audiologist examined the previous audiology examinations 
during service and from September 2002.  Moreover, she noted 
the following history of noise exposure:  during service, he 
wore no ear protection when exposed to the noise of big guns 
while working as a cook stationed in Germany; for more than 
seven years after service, he wore ear protection when 
exposed to noise in his employment with Georgia Pacific; 
since service, he has not worn hearing protection with 
recreational noise exposure from motorcycles, chainsaws, and 
gunfire.  She conducted a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometer test.  Based 
upon these factors, she concluded that it was not likely that 
the veteran's hearing loss in his right ear was related to 
his military service.  Rather, she determined that his 
current hearing loss in the right ear is more likely than not 
related to his civilian and recreational noise exposure since 
service.  Thus, the record does not establish that the 
veteran incurred a hearing disability during service or that 
his current hearing disability is related to his active 
military service.  Accordingly, service connection for 
hearing loss of the right ear is not warranted.  

The veteran has suggested that his hearing loss is a 
congenital problem that may have begun when he was an infant 
and was aggravated during service.  38 C.F.R. § 3.306.  But 
there was no hearing problem noted on his induction exam.  
And a veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  To overcome 
that presumption there must be clear and unmistakable 
evidence establishing that pre-existing disease or disorder.  
Here, an audiometric test was given at his induction 
examination and the veteran's hearing was within normal 
limits.  The veteran's indefinite statements on the topic do 
not constitute clear and convincing evidence needed to 
establish a pre-existing hearing impairment.  Thus, service 
connection on the basis of aggravation of a pre-existing duty 
is not warranted here. 

The reasonable doubt doctrine does not lead to a different 
result.  Although there was clear positive evidence of a 
current hearing loss, the veteran did not have hearing loss 
disability as defined in 38 C.F.R. § 3.385 during service 
(although data for the right ear showing a decline in 
hearing), and there is no positive medical evidence to show 
that the veteran's current hearing loss is related to 
service.  Thus, with respect to an element required to 
establish service connection, no approximate balance of 
positive and negative evidence about the veteran's claim 
exists.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  That 
doctrine is therefore not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  



Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  But when a claim has been 
readjudicated in a supplemental statement of the case (SSOC), 
the issuance of proper notice before that SSOC is considered 
timely notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  

The December 2006 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
June 2007 SSOC.  It described the evidence necessary to 
substantiate a claim for an increased evaluation as well as 
for service connection, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
VA particular documents and information, identified what 
evidence might be helpful in establishing the claims, and 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim.  The letter also 
addressed what evidence was necessary with respect to the 
rating criteria and effective date of an award for service 
connection. VA's duty to notify was fulfilled in that letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and medical treatment 
records at VA facilities, and by conducting a C&P audio 
examination.   

Although the veteran has not raised the issue on appeal, the 
Board notes that there are Little Rock treatment records for 
four dates (October 3, 2005, January 15, 2006, April 1, 2006, 
and May 1, 2006) that the veteran asked VA to obtain for him 
that are not of record.  The RO printed out the records from 
every appointment the veteran had at any VA medical facility 
in greater Little Rock, Arkansas, from October 2004 to 
June 2007.  Those records show that the veteran had no 
treatment for his hearing disabilities on any of those dates.  
In addition, the only mention of his hearing disability in 
all of those records was one telephone inquiry note 
concerning new batteries for his hearing aids.  Since being 
notified of that fact, the veteran has not provided any 
additional information about treatment on those four dates so 
that VA could try again to obtain those records.  Since there 
are thus no outstanding requests for records, VA has 
fulfilled its duty to assist the veteran in obtaining 
evidence to substantiate his claim.  

The veteran also complains that in 2003 he was told he had 
service connection for his hearing disability and was given 
hearing aids, but then later that year, he was told he was 
not granted service connection.  As discussed previously, the 
regulations provide for three alternative methods to 
determine whether a veteran's impaired hearing qualifies as a 
disability for service connection purposes.  38 C.F.R. 
§ 3.385.  The record shows that during service, the hearing 
acuity of the veteran's left ear met the criteria for one of 
those methods because his left ear audiometric test score at 
4000 Hertz was 40 decibels.  38 C.F.R. § 3.385 (a disability 
exists if the auditory threshold for 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or higher).  As a result, in a 
December 2002 rating decision, the veteran was granted 
service connection for a hearing loss disability of the left 
ear.  

As for the right ear, however, as discussed above, the 
veteran's scores for the audiometric test and for the speech 
discrimination test did not meet any of the criteria to 
qualify as a hearing disability for service connection 
purposes.  38 C.F.R. § 3.385.  And since no other evidence 
established that a hearing disability had been incurred 
during service, the RO denied service connection in that same 
December 2002 rating decision. 

The veteran's notice of disagreement that was received by VA 
in April 2003 reflects an understanding that service 
connection had been granted for the left ear, but not for the 
right ear.  The two hearing loss issues (increased evaluation 
for the left ear and service connection for the right ear) 
were separately identified in the October 2003 statement of 
the case, the Board's remands of April 2006 and 
December 2006, and the June 2007 supplemental statement of 
the case.  It is not clear from the record where any 
confusion as to service connection arose.  It is possible 
that someone at one of the VA medical facilities misspoke 
about the veteran's service-connected left ear.  If that is 
the case, the veteran can take a copy of his December 2002 
rating decision to that facility so that the treatment 
available for a service-connected disability can be provided.    

Finally, the argument by the veteran's representative that a 
new C&P examination should be given because a hearing test 
conducted in a sound-proof booth is necessarily inadequate 
was recently rejected in Martinak v. Nicholson, No. 05-1195, 
2007 WL 2389778 (Ct. Vet. App. Aug. 23, 2007).  Also, as 
discussed above, the Board finds no prejudice to the veteran 
in the lack of notation of the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities in a report of VA examination.  The veteran has 
provided statements describing the effect of his hearing loss 
disability on his functioning.  No useful purpose would be 
served by sending the veteran for another examination merely 
to record his statements in an examination report.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable disability rating for the veteran's 
service-connected hearing loss disability of the left ear is 
denied. 

Service connection for a hearing loss disability of the right 
ear is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


